Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the response filed on 11/19/2020. Claims 1-14 are pending.
Claim Objections
The claims objection are acknowledged with claims filed 11/19/2020.
Drawings
The drawings objection have been considered and acknowledge based on applicant arguments filed on 11/19/2020.  
Specification
The specification objection have been considered and acknowledge based on applicant arguments pages 11-12, filed on 11/19/2020.  

Claim Rejections - 35 USC § 112
Claims 1-14, 112(a) rejection from office action from 08/21/2020 have retracted based on applicant arguments pages 10-11, filed on 11/19/2020.

Allowable Subject Matter

Claims 1-14 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed 
In regard to independent claims 1 and 8, the closest prior art Lee  US20130120832A1, Okano US20140347739A1, Yamagishi et al. US5074650, Sato US20030048549A1.
Lee relates to apparatuses consistent with exemplary embodiments relate to infrared optical lens systems. Teaches an ocular optical system, for imaging of imaging rays entering an eye of an observer via the ocular optical system from a display screen, a side facing towards the eye being an eye-side, a side facing towards the display screen being a display-side, the ocular optical system (Figs. 1-3, 1st embodiment, Data Table 1; Lens e.g. 10 and Lens e.g. 20) comprising: a first lens element and a second lens element from the eye-side to the display-side in order along an optical axis (Figs. 1, 1st embodiment, Data Table 1; Lens e.g. 10 and Lens e.g. 20), the first lens element and the second lens element each comprising: the eye-side surface of the first lens element having a convex portion in a vicinity of a periphery of the first lens element (see Fig. 1, lens e.g. 10, has a convex portion in left side of periphery); the eye-side surface of the second lens element having a convex portion in a vicinity of a periphery of the second lens element (see Fig. 1, lens e.g. 20, has a convex portion in left side of periphery); and lens elements having refracting power of the ocular optical system are only the first lens element and the second lens element (see Fig. 1, 0053); wherein DLD is a diagonal length of the display screen corresponding to one single pupil of the observer (see Fig. 3, e.g. 5.25), T1 is a thickness of the first lens element along the optical axis (see Table 1 Data, e.g. T1 e.g. 58.6), ER is a distance from a pupil of the eye of the observer to the first lens claim 1, and further teaches, an ocular optical system, for imaging of imaging rays entering an eye of an observer via the ocular optical system from a display screen, a side facing towards the eye being an eye-side, a side facing towards the display screen being a display-side (Figs. 1-3, 1st embodiment, Data Table 1; Lens e.g. 10 and Lens e.g. 20), the ocular optical system comprising: a first lens element and a second lens element from the eye-side to the display-side in order along an optical axis (Figs. 1-3, 1st embodiment, Data Table 1; Lens e.g. 10 and Lens e.g. 20), the first lens element and the second lens element each comprising: the eye-side surface of the first lens element having a convex portion in a vicinity of a periphery of the first lens element (see Fig. 1, lens e.g. 10, has a convex portion in left side of periphery); the eye-side surface of the second lens element having a convex portion in a vicinity of a  periphery of the second lens element (see Fig. 1, lens e.g. 20, has a convex portion in left side of periphery); and lens elements having refracting power of the ocular optical system are only the first lens element and the second lens element (see Fig. 1, 0053);wherein DLD is a diagonal length of the display screen corresponding to one single pupil of the observer (see Fig. 3, e.g. 5.25), T1 is a thickness of the first lens element along the optical axis (see Table 1 Data, e.g. T1 e.g. 58.6), ER is a distance from a pupil of the eye of the observer to the first lens element along the optical axis (see Table 1 Data, e.g. ER e.g. 7), as in claim 8. 
Okano is related to an eyepiece lens that magnifies an image (such as an image displayed on an image display device), and to a display unit suitable as a unit such as a head-mounted display that uses such an eyepiece lens. The prior art is considered pertinent to applicant’s disclosure, teaches an eyepiece system (see Figs. 9-10, example 5, see [0112] for Table 9, and Figs. 11-12, example 6, see [0113] for Table 11).
Yamagishi relates to a stereomicroscope. The prior art is considered pertinent to applicant’s disclosure, teaches single objective lens (see Fig. 11, Data in [col. 8; 29:60]).
Sato relates to a photographic lens used in a digital camera. The prior art is considered pertinent to applicant’s disclosure, teaches basic lens element configuration (see Figs. 3-4, embodiment 2, Tables 3-4, [0046-0050).
 However, the prior art of record taken alone or in combination does not teach or render obvious over the claimed features of the claim 1 including, “the ocular optical system satisfies the equation: 2.652 ≤((0.5xDLD)+T1)/(ER+G12)≤ 4.517”, and the claimed features of the claim 8 including, “the ocular optical system satisfies the equation: 2.785 ≤((0.5xDLD)+T1)/ER≤ 4.800”.  
Claims 2-7 are allowed due to their dependency on claim 1.
Claims 9-14 are allowed due to their dependency on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872